Citation Nr: 0730622	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1993.  The appellant is the veteran's ex-spouse who 
filed this claim on behalf of their two minor children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

In May 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant and veteran were 
married in June 1989, and that their marriage was dissolved 
by court decree in September 1996.  Prior to the dissolution 
of their marriage, they had one child, who was born in 
January 1995.  Following the dissolution of their marriage, 
the appellant became the legal guardian of that child.  In 
January 2003, a second child was born to the veteran and the 
appellant, and the appellant also became the legal guardian 
of that child.

In October 1996, the appellant filed a claim on behalf of 
their first child for apportionment of the veteran's VA 
compensation benefits.  In a Special Apportionment Decision 
dated in January 1997, the RO noted that the veteran was 
receiving VA compensation benefits in the amount of $1,924.00 
each month, and the appellant had reported receiving monthly 
income equal to the amount of her monthly expenses.  Based on 
this information, the RO concluded that an apportionment of 
the veteran's benefits was warranted.  Therefore, the RO 
granted the appellant's claim, awarding her an apportionment 
of the veteran's compensation benefits in the amount of 
$200.00 each month on behalf of their first child.

In February 2003, shortly following the birth of their second 
child, the appellant filed a claim for a higher apportionment 
of the veteran's compensation benefits.

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 
(2007).  More specifically, all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his spouse or 
children, and the veteran is not reasonably discharging his 
responsibility for the spouse's or children's support.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 
3.450(a)(1)(ii) (2007).  It is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451 (2007). 

In this case, the record reflects that the appellant is 
receiving $512.00 each month in child support for both of 
their minor children.  Thus, for the purposes of 38 C.F.R. 
§ 3.450, there is no evidence to suggest that the veteran is 
not reasonably discharging his responsibility for the 
children's support so as to warrant "general" 
apportionment.  

Therefore, this case appears to turn on the question of 
whether a "special" apportionment is warranted.  Thus, a 
level of apportionment higher than the current $200.00 each 
month can only be awarded if it is determined that the 
appellant experiences a degree of financial hardship to 
warrant such an award.

In this regard, having reviewed the record, the Board finds 
that there is conflicting information regarding the 
appellant's monthly income and expenses.  For example, in an 
apportionment questionnaire signed in April 2007, the 
appellant indicated that her monthly income included $512.00 
in child support payments, and the $200 she receives from 
apportionment of the veteran's VA benefits.  She also 
reported receiving monthly welfare assistance in the amount 
of $390.00, but she identified that assistance as being 
entirely in the form of food stamps. 

However, the Board notes that the appellant had previously 
submitted documentation from the Washington State Department 
of Social and Health Services (DSHS) indicating that she was 
receiving $346.00 in cash assistance each month in addition 
to $293.00 in food assistance.  This information was reported 
in a May 2004 letter from DSHS.

Furthermore, based on the information supplied by the 
appellant in April 2007, the RO calculated in a Special 
Apportionment Decision that the appellant's monthly income 
was $1,351.00.  The RO excluded the $390.00 she reported in 
food stamps, and based her total income on her receipt of 
$512.00 in child support, $200.00 in apportionment, and 
$639.00 in monthly VA benefits.  

The Board notes that the RO's notation that the appellant 
receives $639.00 a month in VA benefits is the first and only 
piece of evidence in the claims file indicating that she had 
ever received any award of VA compensation or pension 
benefits.  An earlier Special Apportionment Decision in 
August 2003 did not contain any reference to the appellant 
receiving her own VA benefits, and no documentation has been 
associated with the claims file since that time that reflects 
such an award.  The RO did not indicate that the appellant 
was receiving her own VA compensation or pension benefits in 
either the March 2004 Statement of the Case or the May 2007 
Supplemental Statement of the Case, and the appellant did not 
report receiving such benefits during her May 2007 hearing 
before the undersigned.

Given the conflicting evidence of record regarding the type 
of assistance that the appellant receives from DSHS, and the 
uncertainty that the Board believes exists as to whether the 
appellant is, in fact, in receipt of her own VA compensation 
or pension benefits, the Board concludes that this case must 
be remanded so that the appellant's monthly income can be 
clarified.

Furthermore, the Board notes that the veteran has been found 
to be incompetent to handle funds, and that a fiduciary has 
been named to handle those funds on his behalf.  The veteran 
and his fiduciary have failed on two occasions to respond to 
requests to complete an apportionment questionnaire detailing 
the veteran's monthly income and expenses.  While this case 
is in remand status, the veteran and his fiduciary should be 
asked once again to provide that information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the 
claims file a memorandum indicating 
whether or not the appellant is receiving 
VA compensation or pension benefits, and, 
if so, providing the effective date of 
that award and the amount of monthly 
benefits received.

2.  The RO/AMC should request updated 
financial status information from both the 
veteran and the appellant.  Any financial 
status questionnaire provided should 
request detailed information regarding all 
current sources of income and expenses, 
together with the amount of child support 
being paid/received.  The parties should 
also be asked to identify all types of 
welfare assistance received from State 
government, to include both cash 
assistance and assistance in any other 
form, including as housing, food stamps, 
and payment of medical expenses.

3.  The RO/AMC should contact the 
Washington State Department of Social and 
Health Services and request that the 
agency provide a list detailing the amount 
of monthly financial assistance received 
by the appellant since January 2004.  That 
agency should be asked to specify whether 
such assistance was provided in the form 
of a cash award or through any other forms 
of assistance, such as food stamps.  The 
appellant's assistance obtaining these 
records should be solicited as needed. 

4.  The RO/AMC is free to undertake any 
additional development deemed necessary as 
a consequence of these actions.  Once such 
development is completed, the AMC should 
readjudicate the issue on appeal in 
accordance with contested claims 
procedures.  If any benefit sought on 
appeal remains denied, the AMC should 
issue a Supplemental Statement of the 
Case, and the appellant should be afforded 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



